DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 12/12/2021. This Action is made FINAL.
Claims 1-7 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed "Claims 1 and 6-7 are amended to clarify the invention", with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suhara (US20150228064A1).

Applicant’s arguments, see page 6, filed "amended independent claim 1 does not invoke § 112(f)", with respect to interpretation under 35 U.S.C. § 112(f)  have been fully considered and are persuasive.  The interpretation under 35 U.S.C. § 112(f)  of claim 1 has been withdrawn. 

Applicant’s arguments, see page 6, filed "the above claim amendments resolve this rejection", with respect to rejection under 35 U.S.C. § 112(b)  have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b)  of claim 5 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHE (US20160358384A1) in view of Hayashi (US20160257430A1) further in view of Suhara (US20150228064A1).

	In regards to claim 1, MARCHE teaches a damaged portion determination device comprising: 
	a display (MARCHE: Para 35 “the present system 10 is a control module (CM) 32, which regulates and controls operation of the system. In general, the CM 32 allows the maintenance and repair crew members to access 3D image information of the damage to the aircraft 22. It is contemplated that the CM 32 is electronically connected to the network 14 to communicate not only with the computing devices 12 a, 12 b, but also with a plurality of ancillary components, such as a printing device and a display device, of the present system.”); and 
	a CPU (MARCHE: Para 35 “the present system 10 is a control module (CM) 32, which regulates and controls operation of the system. In general, the CM 32 allows the maintenance and repair crew members to access 3D image information of the damage to the aircraft 22. It is the computing devices 12 a, 12 b, but also with a plurality of ancillary components, such as a printing device and a display device, of the present system”; Para 36 “It is contemplated that the CM 32 is installed either in the computing device 12 a, 12 b, the image-capturing device 18, or in a separate computing environment, such as a third-party service provider, a cloud computing environment, and the like”) that: 
		identifies a damaged portion of an airframe of an aircraft (MARCHE: Para 11 “a damage detection and repair system is provided for performing a damage detection and repair preparation process, and includes an image-capturing device having at least one camera lens, a first positional sensor, and an orientation sensor relative to a global positioning system”; Para 33 “when the photographic image of the damage to the aircraft 22 is taken, the information related to a 3D position and orientation of the image-capturing device 18 is sent to the computing device 12 a, 12 b via the network 14, such that a 3D mapping of the damage is performed. It is contemplated that the image-capturing device 18 has at least one camera lens 30, but at least two lenses are preferred (e.g., three lenses) for generating a 3D image of the damage to the aircraft 22”; Para 34 “This allows an automatic 3D identification of the damage or defect, including its size, perimeter, area, depth, and the like. In practice, at least two photographic images are taken and compared to generate a 3D mesh of the damage using a positional alteration method, such as the parallax technique. This 3D image and 3D mesh are included in the online damage report, and viewed by a repair crew member during a repair preparation process”); 
		identifies a reference position inside the airframe of the aircraft (MARCHE: Para 38 “the CM 32 includes a location determination module 36 that determines a positional information of the damage to the aircraft 22 based on signals received from the first positional A location determination module determines a positional information of the damage based on signals received from the first positional sensor, the orientation sensor, and the second positional sensors. A 3D generation module retrieves a 3D digital mockup model for illustrating the damage to the object and associated parts needed for repairing the damage”); 
	superimposes and presents an imaging result resulting from imaging of a state inside the airframe of the aircraft at the reference position by an imaging device, [[internal structural data representing an internal structure of the aircraft]], and position information about the damaged portion relative to the reference position (MARCHE: Para 12 “a method for detecting damage of an object and repairing the damage is provided, and includes taking at least one photographic image of the damage to the object using an image-capturing device; receiving signals from a first positional sensor and an orientation sensor of the image-capturing device, and at least two second positional sensors provided for the object, to detect a corresponding three-dimensional (3D) position of the object relative to the image-capturing device; determining a positional information of the damage to the object based on the received signals; generating a 3D digital mockup (DMU) model of the object showing the damage based on a 3D drawing tree of the object, and the received signals; and illustrating the damage to the object and associated parts needed for repairing the damage on a display device in 3D computer graphics”; Para 42 “A 3D generation module 48 is provided in the CM 32 that generates a 3D DMU model for illustrating the damage to the aircraft 22 along with the associated aircraft components or parts needed for repairing the aircraft”; Para 43 “A report generation module 50 of the CM 32 generates an online or electronic damage report based on the 3D DMU model. In a preferred embodiment, the damage report includes the MSN of the aircraft 22, part numbers of the aircraft components related to the damage, and the 3D DMU model of a damaged area of the aircraft. Optionally, the original 3D DMU model of the aircraft 22 can be superimposed with the 3D picture or 3D mesh of the damaged area and can be compared concurrently while superimposed on top of each other”); and 
		displays on the display a sign indicating the damage portion within the internal structure superimposed with the imaging result (MARCHE: Para 12 “generating a 3D digital mockup (DMU) model of the object showing the damage based on a 3D drawing tree of the object, and the received signals; and illustrating the damage to the object and associated parts needed for repairing the damage on a display device in 3D computer graphics”; Para 51 “the 3D generation module 48 generates the 3D DMU model for illustrating the damage to the aircraft 22 along with the associated aircraft components or parts for repair. Because only the parts related to the damage are shown in the DMU model, a response time for the repair preparation process is substantially reduced. For example, the 3D generation module 48 retrieves the 3D DMU model representing an image before the damage, and generates a 3D mesh representing an image after the damage. The 3D DMU model and the 3D mesh are then compared or superimposed to examine the damage to the aircraft 22”) [[together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool]].
	Yet MARCHE do not teach internal structural data representing an internal structure of the aircraft,
	displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool.
However, in the same field of endeavor, Hayashi teaches internal structural data representing an internal structure of the aircraft (Hayashi: Fig.3A&B; Para 18 “it is possible to visualize and display the arrangement of internal structural members”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify damaged portion determination device of MARCHE with the feature of internal structural data representing an internal structure of the aircraft disclosed by Hayashi. One would be motivated to do so for the benefit of “visualizing, from the outside, the internal structural members which are covered with the skin and therefore not visible to the naked eye” (Hayashi: Para 7).
Yet the combination of MARCHE and Hayashi do not teach displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool.
However, in the same field of endeavor, Suhara teaches displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool (Suhara: Fig. 10A; Para 173 “As a method of specifying the damaged position B in the image 171 in the electronic maintenance manual 17, for example, as shown in FIG. 10A, the zone Z1 to which the damaged position B belongs can be displayed in a color, darkness, or pattern different from that of the other zones Z2 to Z4”; Para 175 “by displaying the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify damaged portion determination device of the combination of MARCHE and Hayashi with the feature of displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool disclosed by Suhara. One would be motivated to do so for the benefit of “quickly perform appropriate maintenance based on maintenance information provided in the reference image for each part of the structure.” (Suhara: Para 16).

	In regards to claim 3, the combination of MARCHE, Hayashi and Suhara teaches the damaged portion determination device according to claim 1, and MARCHE further teaches a storage device that stores repair information about the repair method (MARCHE: Para 24 “All relevant information can be stored in a database 16 for retrieval by the present system 10 or the computing device 12 a, 12 b (e.g., as a data storage device and/or a machine readable data storage medium carrying computer programs)”), wherein the CPU displays the repair method based on the repair information (MARCHE: Para 52 “In step 114, the report generation module 50 generates the online damage report having at least one proposed repair procedure based on the 3D DMU model. The damage report includes the MSN of the aircraft 22, the part numbers of the aircraft parts related to the damage, and the 3D DMU model of the damage area”; Para 53 “In step proposing at least one repair procedures for the detected damage to the aircraft 22. The MRO or other repair crew members can select one or more repair procedures from the SRM”).

In regards to claim 4, the combination of MARCHE, Hayashi and Suhara teaches the damaged portion determination device according to claim 1, and Hayashi further teaches at least one interior equipment element is mounted in the aircraft (Hayashi: Fig.3A&B; Para 8 “an internal structure visualization method of the present invention is a method applied to a structure, which includes a skin with a front surface and a back surface and structural members supporting the skin from the back surface side, to visualize, when necessary, a trace map composed of lines extending along projection regions of the structural members, wherein a developing element of the trace map is provided along the projection regions of the front surface, and the trace map is displayed by performing a predetermined process on a predetermined region of the front surface where the developing element is provided”).

In regards to claim 5, the combination of MARCHE, Hayashi and Suhara teaches the damaged portion determination device according to claim 1, and MARCHE further teaches an aircraft (MARCHE: Fig.1; Para 28 “when an object, such as an aircraft 22, is stored in a hangar 24 for corrective maintenance, the maintenance crew member takes a photographic image of the damage to the aircraft for performing a subsequent repair based on the image. During the damage detection process, the image-capturing device 18 receives signals from a plurality of GPS sensors 26 either directly or indirectly via the network 14”).

Claim 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHE (US20160358384A1) in view of Hayashi (US20160257430A1) and Suhara (US20150228064A1) further in view Gass (US20140298227A1).
	
In regards to claim 2, the combination of MARCHE, Hayashi and Suhara teaches the damaged portion determination device according to claim 1
Yet the combination of MARCHE, Hayashi and Suhara do not teach the CPU guides a guidance target to the damaged portion.
However, in the same field of endeavor, Gass teaches the CPU guides a guidance target to the damaged portion (Gass: Para 117 “display device 250 may be configured to be operated by an operator in operators 122 to locate part 144 in aircraft 104. In particular, an operator may carry display device 250 while looking for position 142 of part 144. Series of views 252 may be displayed in graphical user interface 207 on display device 250 in a manner that guides the operator towards position 142 of part 144”; Para 118 “This type of guidance may be an interactive guidance. For example, the guidance may use virtual-reality, augmented reality, or some other simpler type of display to guide the operator to position 142 of part 144 while displaying series of views 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the damaged portion determination device of the combination of MARCHE, Hayashi and Suhara with the feature of the CPU guides a guidance target to the damaged portion disclosed by Gass. One would be motivated to do so for the benefit of “more precise guidance may be provided to an operator to find the position of the part. Finding a part in an aircraft or other object may be performed more quickly. As a result, forming tasks such as assembly of an aircraft, 

In regards to claim 6, MARCHE teaches a damaged portion determination method for guiding from a current position to a damaged portion of an aircraft, the method comprising:
identifying the damaged portion of an airframe of the aircraft (MARCHE: Para 11 “a damage detection and repair system is provided for performing a damage detection and repair preparation process, and includes an image-capturing device having at least one camera lens, a first positional sensor, and an orientation sensor relative to a global positioning system”; Para 33 “when the photographic image of the damage to the aircraft 22 is taken, the information related to a 3D position and orientation of the image-capturing device 18 is sent to the computing device 12 a, 12 b via the network 14, such that a 3D mapping of the damage is performed. It is contemplated that the image-capturing device 18 has at least one camera lens 30, but at least two lenses are preferred (e.g., three lenses) for generating a 3D image of the damage to the aircraft 22”; Para 34 “This allows an automatic 3D identification of the damage or defect, including its size, perimeter, area, depth, and the like. In practice, at least two photographic images are taken and compared to generate a 3D mesh of the damage using a positional alteration method, such as the parallax technique. This 3D image and 3D mesh are included in the online damage report, and viewed by a repair crew member during a repair preparation process”);
identifying a reference position inside the airframe of the aircraft (MARCHE: Para 38 “the CM 32 includes a location determination module 36 that determines a positional information of the damage to the aircraft 22 based on signals received from the first positional sensor 19 and the orientation sensor 20 of the image-capturing device 18, the GPS sensors 26 of the hangar 24, A location determination module determines a positional information of the damage based on signals received from the first positional sensor, the orientation sensor, and the second positional sensors. A 3D generation module retrieves a 3D digital mockup model for illustrating the damage to the object and associated parts needed for repairing the damage”); and
superimposes an imaging result resulting from imaging of a state inside the airframe of the aircraft at the reference position by an imaging device, [[internal structural data representing an internal structure of the aircraft]], and position information about the damaged portion relative to the reference position  (MARCHE: Para 12 “a method for detecting damage of an object and repairing the damage is provided, and includes taking at least one photographic image of the damage to the object using an image-capturing device; receiving signals from a first positional sensor and an orientation sensor of the image-capturing device, and at least two second positional sensors provided for the object, to detect a corresponding three-dimensional (3D) position of the object relative to the image-capturing device; determining a positional information of the damage to the object based on the received signals; generating a 3D digital mockup (DMU) model of the object showing the damage based on a 3D drawing tree of the object, and the received signals; and illustrating the damage to the object and associated parts needed for repairing the damage on a display device in 3D computer graphics”; Para 42 “A 3D generation module 48 is provided in the CM 32 that generates a 3D DMU model for illustrating the damage to the aircraft .
	displays on the display a sign indicating the damage portion within the internal structure superimposed with the imaging result (MARCHE: Para 12 “generating a 3D digital mockup (DMU) model of the object showing the damage based on a 3D drawing tree of the object, and the received signals; and illustrating the damage to the object and associated parts needed for repairing the damage on a display device in 3D computer graphics”; Para 51 “the 3D generation module 48 generates the 3D DMU model for illustrating the damage to the aircraft 22 along with the associated aircraft components or parts for repair. Because only the parts related to the damage are shown in the DMU model, a response time for the repair preparation process is substantially reduced. For example, the 3D generation module 48 retrieves the 3D DMU model representing an image before the damage, and generates a 3D mesh representing an image after the damage. The 3D DMU model and the 3D mesh are then compared or superimposed to examine the damage to the aircraft 22”) [[together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool]].
Yet MARCHE do not teach internal structural data representing an internal structure of the aircraft,
displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool; and 
	guiding a guidance target to the damaged portion.
However, in the same field of endeavor, Hayashi teaches internal structural data representing an internal structure of the aircraft (Hayashi: Fig.3A&B; Para 18 “it is possible to visualize and display the arrangement of internal structural members”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify damaged portion determination device of MARCHE with the feature of internal structural data representing an internal structure of the aircraft disclosed by Hayashi. One would be motivated to do so for the benefit of “visualizing, from the outside, the internal structural members which are covered with the skin and therefore not visible to the naked eye” (Hayashi: Para 7).
Yet the combination of MARCHE and Hayashi do not teach displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool,
	guiding a guidance target to the damaged portion.
However, in the same field of endeavor, Suhara teaches displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool (Suhara: Fig. 10A; Para 173 “As a method of specifying the damaged position B in the image 171 in the electronic maintenance manual 17, for example, as shown in .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify damaged portion determination device of the combination of MARCHE and Hayashi with the feature of displays on the display a sign indicating the damage portion … together with damage information in a vicinity of the sign, wherein the damage information includes at least one of a damage level, damage type, and repair method or tool disclosed by Suhara. One would be motivated to do so for the benefit of “quickly perform appropriate maintenance based on maintenance information provided in the reference image for each part of the structure.” (Suhara: Para 16).
	Yet the combination of MARCHE, Hayashi, and Suhara do not teach guiding a guidance target to the damaged portion.
However, in the same field of endeavor, Gass teaches guiding a guidance target to the damaged portion (Gass: Para 117 “display device 250 may be configured to be operated by an operator in operators 122 to locate part 144 in aircraft 104. In particular, an operator may carry display device 250 while looking for position 142 of part 144. Series of views 252 may be displayed in graphical user interface 207 on display device 250 in a manner that guides the operator towards position 142 of part 144”; Para 118 “This type of guidance may be an interactive guidance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the damaged portion determination device of the combination of MARCHE, Hayashi, and Suhara with the feature of a guiding a guidance target to the damaged portion disclosed by Gass. One would be motivated to do so for the benefit of “more precise guidance may be provided to an operator to find the position of the part. Finding a part in an aircraft or other object may be performed more quickly. As a result, forming tasks such as assembly of an aircraft, maintenance of an aircraft, and other suitable tasks may be performed more quickly and with less expense.” (Gass Para 220).

As per claim 7, it recites a non-transitory computer readable recording medium storing a damaged portion determination program for guiding from a current position to a damaged portion of an aircraft having limitations similar to those of claim 6 and therefore is rejected on the same basis. MARCHE teaches non-transitory computer readable recording medium (MARCHE: Para 21 “Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668